Citation Nr: 1233410	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  12-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymia. 

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959 and from November 1959 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Reno, Nevada.

The Veteran appeared before the undersigned at a Central Office hearing in June 2012.  A transcript of the proceeding is of record. 

The Veteran also submitted additional evidence in support of his claim in June 2012, with a waiver of review by the Agency of Original Jurisdiction (AOJ). 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD can encompass claims for service connection for other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of dysthymia that is related to service. 

2.  The evidence is does not show that that the Veteran's ischemic heart disease is etiologically related to active military service.


3.  The evidence is does not show that that the Veteran's diabetes mellitus is etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of dysthymia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Regarding the claims for service connection of diabetes mellitus, type II and a heart disorder, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in July 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The Board acknowledges that the notification letter did not specifically mention the Veteran's claimed disorders or notify him of the requirements for presumptive service connection regarding herbicide exposure in Thailand.  However, given the Veteran's testimony at his hearing before the Board in which he indicated that he had actual knowledge of the requirements for service connection of herbicide exposure in Thailand, the Board finds there were no prejudicial notice errors.  See Transcript [T.] pages 6-7 (The Veteran argued that he was on the perimeter of the base in Thailand). 

In the July 2011 VCAA letter, the Veteran was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2011.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, service personnel records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that a VA examination was not provided for the issues of service connection for ischemic heart disease and diabetes mellitus, type II, but finds that such is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claims.  Therefore, remand for a VA examination for these issues is not warranted.

Next, the Veteran was afforded the opportunity to testify before the undersigned in June 2012.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disabilities.  Specifically, the undersigned explained that in order for service connection for ischemic heart disease and diabetes mellitus, type II, to be granted on a presumptive basis, there must be proof of duty near the perimeter of the base in Thailand.  T. page 6.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  T. page 11.



Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Next, the Board acknowledges that there are Spanish language and Thai language documents in the file for which the Veteran has submitted his own translation.  As the Veteran is a linguist and has submitted his own translation of what he deemed the relevant parts of the documents, the Board finds that he is not prejudiced by VA not seeking its own translation of the documents.  Further, the Veteran has indicated that these documents demonstrate service in remote areas of Thailand, as well as crossing the perimeter of a base on occasion to meet a king, and the Veteran's involvement in the designation of three perimeters, but the Veteran has not indicated that the documents prove he served regularly on the perimeter of the base.  In fact, at his hearing before the Board, the Veteran did not contend otherwise.  T. page 6.  The undersigned specifically asked the Veteran if he was able to submit evidence to corroborate his contention that he served at the perimeter and the Veteran responded "no".   He went on to say that the best evidence he had was a commendation letter from Gen. S. The Board notes that this letter was written in English and is not one of the pieces of evidence for which the Veteran submitted a translation.  Based on the fact that the Veteran has related that the foreign language documents do not specifically support his presence on the perimeter, and he is a linguist who has offered translation of the pertinent parts of the documents,  the Board finds that the Veteran is not prejudiced by VA deciding not to seek its own translation of the foreign documents. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) citing Savage v. Gober, 10 Vet. App. 488, 495 (1997), see also 38 C.F.R. § 3.303(b).

In addition to the laws and regulations cited above, service connection may be presumed under specific circumstances regarding exposure to herbicides. Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes and ischemic heart disease. 38 C.F.R. § 3.309(e).  For purposes of these regulatory provisions, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D, 2,4,5-T and its contaminant TCDD; caodylic acid and picoloram.  38 C.F.R. § 3.307(a)(6).

Public health information provided by VA indicates that VA has determined that herbicides used on the perimeters of military bases in Thailand between February 28, 1961 and May 7, 1975 may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  To receive VA benefits for diseases associated with herbicide exposure, a Veteran must show on a factual basis that he or she was exposed to herbicides during service as shown by evidence of daily work duties, performance evaluation reports or other credible evidence tending to indicate duty near the air base perimeter.  See http:// www.publichealth.va.gov/exposures/agentorange/thailand.asp.

A memorandum from the VA compensation and pension service indicates that there is no documentation of the use of tactical herbicides on airbases in Thailand during the Vietnam War but that commercial herbicides were definitely used within fenced perimeters.  Thus, for an individual who had regular contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (10)(q).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.



When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a.  Acquired Psychiatric Disorder

As an initial matter, the Board notes that the Veteran's originally claimed service connection for PTSD.  However, as noted above, the Court has recognized that a claim for a psychiatric disorder includes all diagnoses of psychiatric disorders.  See Clemons, 23 Vet. App. 1.  In this case, the Veteran was diagnosed with depression and anxiety in October 2001 as well as dysthymia in September 2011.  Thus, Shedden element (1) has been met. 

Service treatment records are silent as to any treatment for a psychiatric disorder.  

The September 2011 VA psychiatric examination report notes that the Veteran's claims file and VA medical records were reviewed.  The examiner recounted the Veteran's history, complaints, and the following stressful events that are alleged to have occurred in service.  For instance, he has reported that in 1957, while he served as a security guard during active duty, a bullet went through a window and whizzed past his head.  He also reported that he had to serve as a bodyguard for a U.S. ambassador during a period in which there was an attempt to take the ambassador's life, among other stressors.  The examiner found that although some of the reported stressors were related to the Veteran's fear of hostile military or terrorist activity, the Veteran did not meet all of the criteria for a diagnosis of PTSD.  Nonetheless, the examiner appears to have found the claimed stressors to be credible, diagnosing the Veteran with dysthymia and relating them, at least in part, to some of the reported in-service events.  Specifically, the examiner opined that "[t]his [V]eteran has minimal psychiatric symptoms related to his Marine service, primarily security in Central America and as a Thai interpreter with secret intelligence in Thailand." 

Following a thorough review of the claims file and interview with the Veteran, including consideration of the Veteran's reported experiences in service, the September 2011 VA examiner diagnosed dysthymia that was related to service.  Thus, as Shedden elements (1), (2) and (3) have been met, service connection for dysthymia is warranted.

The Board also notes that the September 2011 VA examiner indicated that the Veteran had PTSD symptoms due to his civilian service, not active duty.  Notwithstanding the lack of a diagnosis of PTSD related to service, affording the Veteran all reasonable doubt by considering the evidence in a light most favorable to the Veteran, the Board finds that service connection for dysthymia is warranted as the examiner concluded that the Veteran had an Axis I diagnosis of dysthymia that was related to his active duty service.  

b.  Heart Disease and Diabetes Mellitus, Type II

The Veteran primarily contends that his ischemic heart disease and diabetes mellitus, type II, should be service-connected on a presumptive basis due to herbicide exposure during service in Thailand.  

In this case, the Veteran does not contend that he had active duty in Vietnam.  The Board acknowledges that the Veteran was physically present in Vietnam, during the period in which herbicides were used, however, his presence in Vietnam was not during a period of active duty.  Rather, he was in Vietnam in a civilian capacity.  The Veteran does not contend otherwise. 

Regarding exposure to herbicides while stationed in Thailand during the Vietnam era, the Veteran had active duty in Thailand in 1962 and 1964, at a base in which herbicides were used on the perimeter.  However, the Board finds that the Veteran's active service duties did not include the type of service which required regular exposure to the perimeter of the base.  Specifically, the Veteran's military duties included serving as an interpreter.  The Board has considered personnel records including but not limited to the commendation letter from Gen. S. which indicated that the Veteran had daily interaction with local officials.  Regarding this evidence in the light most favorable to the Veteran, the Board draws the conclusion that the Veteran ventured across the perimeter at least twice daily for ingress and egress to meet with the local officials.  The Board has also considered the letters the Veteran submitted, which he penned in 1964, telling his wife of his service in remote areas of Thailand.  Similarly, the Board has considered the Veteran's translation of Thai documents which explain that the Veteran was needed to welcome the Thai king in 1964 as well as a document which labeled three perimeters at the base.  The Board has considered the Veteran's statement that he was involved in planning and implementing the perimeters.  The Board recognizes that these documents demonstrate service in remote areas of Thailand, as well as crossing the perimeter of a base on one occasion to meet the king, and some involvement in determining where the perimeters of the base should be.  However, the Board finds that they do not demonstrate regular duty on the perimeter of the base in Thailand.  In fact, at his hearing before the Board, the Veteran testified that he was not able to submit evidence to corroborate his contention that he served at the perimeter and that the best evidence he had in that regard was the commendation letter from Gen. S.  T. page 6.  

Regarding Gen. S's letter which noted daily interaction with local officials, the Board finds that even if it assumes the Veteran passed the perimeter of the base at least twice on a daily basis, his duties did not include the type of regular exposure anticipated by the M21-1MR.  Under M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), examples of duties near the perimeter of a base for which herbicide exposure may be presumed included service in the military police or perimeter security.  The M21-1MR did not discuss or note any presumption of exposure for service personnel who merely crossed the perimeter on their way to accomplish other duties.  The Board reasons that if merely crossing the perimeter is all that is required in order to concede herbicide exposure, then the M21-1MR would not have made any distinction among the service personnel who served in Thailand during the Vietnam era as all of the service personnel would have crossed the perimeter at one time or another. 



Here, the Veteran has not indicated that his duties included service in the military police.  His personnel records indicate that his duty was to serve as a linguist.  Even accepting that he was involved in the planning of where the perimeters ought to go, his personnel records do not indicate that he actually served on the perimeter.  Similarly, the Board has considered the publication submitted by the Veteran, regarding the Communist Insurgency in Thailand.  However, the publication does not support a finding that the Veteran served on the perimeter of a base in Thailand.  

Based on the foregoing, the Board finds that service connection is not warranted on the basis of exposure to herbicides, to include on a presumptive basis, for a heart disorder or diabetes mellitus, type II. 

Next, although the Veteran's primary assertion was that his disorders are related to herbicide exposure, the regulations contained in 38 C.F.R. §§ 3.307 or 3.309 do not preclude him from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to heart disease or diabetes mellitus, type II, while in service or any symptoms reasonably attributed thereto.  The September 1964 separation examination noted normal heart and endocrine systems. 

In fact, the post-service evidence does not reflect a heart disorder until January 2001 when he was diagnosed with hyperlipidemia.  He also had symptoms of elevated blood pressure in February 2001 and was later diagnosed with hypertension.  He was diagnosed with coronary artery disease in November 2004.  Similarly, post-service evidence does not reflect diabetes mellitus, type II until age 58, which would have been in 1997.  See December 2006 private treatment record which noted onset of diabetes mellitus at age 58.  The Board emphasizes that these disorders were not present until more than 30 years after he left active duty.  Moreover, the Veteran himself has not asserted that he has experienced such symptomatology since service.  Therefore, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's ischemic heart disease or diabetes mellitus, type II, to active duty.  Specifically, there is no competent or credible lay or medical evidence establishes a relationship between these disorders and active duty service, nor has any treating professional suggested such a conclusion.  Therefore, the weight of the clinical evidence does not indicate that his disorders are attributable to active duty.

Finally, the Board has considered the Veteran's statements relating his heart disease and diabetes mellitus, type II, to his active service, as well as to his claimed herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his ischemic heart disease or diabetes mellitus, type II.  See Jandreau, 492 F.3d at 1377, n.4.  Because disorders involving the heart and endocrine system are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's ischemic heart disease and diabetes mellitus, type II, are found to lack competency.

In light of the above discussion, the Board concludes that service connection for dysthymia is warranted.  However, the preponderance of the evidence is against the claims for service connection of a heart disorder and diabetes mellitus, type II, and there is no doubt to be otherwise resolved.  As such, the appeals regarding ischemic heart disease and diabetes mellitus, type II, are denied.


ORDER

Service connection for the acquired psychiatric disorder of dysthymia is granted. 

Service connection for a heart disorder is denied. 

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


